Title: From George Washington to William Tilghman, 18 August 1791
From: Washington, George
To: Tilghman, William



Sir,
Philadelphia August 18th 1791.

Your favor of the 14th Ulto came duly to hand—but a confinement of some weeks, and much business since, has prevented my acknowledging the receipt of it until now.
It has not appeared from any Papers I have yet seen that the settlement which seems to have taken place between Messrs Chalmers & George was ever communicated to Mr West. To me it never was. I will, however, again write to the Gentleman who has them in keeping to make a further search, and as soon as

his answer is received I will trouble you with another letter on this subject.
In the meanwhile, I offer you my thanks for the trouble this business must have given you & for the assurance of your readiness to prosecute it further. I am—Sir Yr Most Obedt Hble Servt

Go: Washington

